El Juez Asociado Señoe Teavieso
emitió la opinión del tribunal.
Contra el acusado apelante se formuló denuncia por el delito de tener en su posesión y dominio un revólver sin declararlo por escrito al Jefe de la Policía de San Juan, que es el distrito en donde tiene su residencia el acusado. Convicto y sentenciado a la pena de seis meses de prisión, no estuvo conforme e interpuso el presente recurso. Y para sostenerlo alega que la corte sentenciadora erró al declarar sin lugar la moción de nonsuit, al apreciar la prueba y al declarar probado el corpus delicti, sin que tuviera ante sí evidencia alguna “que conectara al acusado con la agencia criminal. ’ ’
De la evidencia presentada por el fiscal aparece que en la noche del 16 de marzo de 1941, los policías Astol Calero y Carlos P. Patterne, al ser avisados de que en la casa del acusado había ocurrido un suceso, acudieron a dicha casa y encontraron allí a la madre, la esposa, una hijita y un hermano del acusado, quien también se encontraba allí; que al ver a los policías, el acusado les dijo que había sostenido una discusión acalorada con su esposa a causa del novio que tenía la hija, a quien él no quería, y en un arrebato de cólera con un revólver que tenía le hizo un disparo; que como con-*601secuencia de los disparos resultaron heridos 1a, esposa del acusado en ambos muslos y el hermano del acusado con una herida con orificio de entrada y salida en el dorso de la mano derecha; que el acusado le declaró voluntariamente a la policía que cuando él llegó a su casa encontró allí a su esposa, a su hija y al novio de ésta, por lo cual se armó una disensión, y que él fué a buscar un revólver a una tienda que tiene y regresó a la casa y el novio al verlo voló por una ventana; que él se volvió loco y disparó tiros, hiriendo a su mujer y a su hermano que trató de intervenir, y que su hermano se llevó el revólver; que el acusado repitió esas mismas manifestaciones en el cuartel de lá policía; y, por ultimo, que en los registros de la Policía de San Juan no aparece inscrito revólver alguno a nombre del acusado.
La prueba de la defensa se limitó al testimonio de la esposa del acusado. Ésta declaró que fué herida; que le tiraron con un revólver, pero que no sabe si sería el acusado o quién sería, porque no vió a nadie.
La prueba es a nuestro juicio suficiente para sostener la sentencia recurrida. Todos los testigos, incluso la esposa del acusado, estuvieron contestes en que allí se hicieron dis-paros de revólver y que dos personas resultaron heridas de bala.
La corte inferior no erró al declarar que se habían esta-blecido todos los elementos del corpus delicti. El primer elemento, la existencia de cierto acto o resultado que cons-tituye la base de una acusación criminal, o sea la posesión y uso ilegal de un revólver por el acusado quedó claramente establecido por las admisiones y declaraciones hechas volun-tariamente por el acusado a los policías, las cuales eran admi-sibles en su contra, habiendo sido corroboradas dichas admisiones por el testimonio de dos dos policías, quienes declararon que al llegar a la casa del acusado encontraron allí dos personas heridas de bala, y por la declaración de la esposa del acusado. El segundo elemento, o sea el hecho *602de no haberse registrado el revólver, quedó suficientemente probado por la declaración del Jefe de la Policía Insular de San Juan.

La sentencia recurrida debe ser confirmada.